979 F.2d 858
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.James Preston MARTIN, Defendant-Appellant.
No. 91-5173.
United States Court of Appeals, Tenth Circuit.
Nov. 9, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Appellant James Preston Martin appeals an order of the United States District Court for the Northern District of Oklahoma denying his petition for writ of habeas corpus under 28 U.S.C. § 2255.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


3
On May 14, 1986, Mr. Martin pleaded guilty to one violation of 21 U.S.C. § 841(a)(1) in exchange for the following sentence:  (1) three years imprisonment;  (2) a special assessment of fifty dollars;  and (3) five years special parole.   Having returned to prison after violating his special parole, Martin requests this court to vacate and set aside his present sentence on the ground that special parole was unauthorized at the time of his sentence.


4
The Sentencing Reform Act of 1984 was enacted on October 12, 1984, and modified the penalty scheme for federal drug offenders by replacing "special parole" with "supervised release."   Pub.L. No. 97-473, tit.  II, ch. II, 98 Stat.1987.   As amended, however, the effective date of this change was November 1, 1987.   See Gozlon-Peret v. United States, 111 S.Ct. 840, 844-45 (1991).   Thus, a sentence of special parole was authorized both at the time of the underlying offense and at the time of his conviction.


5
AFFIRMED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3